Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 11/13/2022.  Claims 1-10 are pending.  Claim 1 is independent.  
Election/Restrictions
Applicant’s election without traverse of Species A (Figures 8-10) in the reply filed on 11/13/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 12/21/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Cited foreign patent documents without a legible copy have been crossed out in the PTO-1449.  Also, applicant needs to provide a concise explanation of the relevance of each reference listed that is not in the English language.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
a) Claim 1, line 16, the term “Wherein” should be amended to --wherein--.
b) Claim 2, line 8, “a turning connection” should be amended to --the turning connection-- because claim 1 provides the antecedent basis for that.
c) Claim 3, line 5, “a turning connection” should be amended to --the turning connection-- because claim 1 provides the antecedent basis for that.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging structure” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claim 1, the limitation “Wherein an inner side of the flange section bare wave ring of the flange portion is first turned outwardly and then connected to the connection portion, and an outward turning angle ranges from greater than 900 to less than or equal to 1800” is indefinite because claim 1 is an apparatus claim whereas the limitation is reciting a method step.  Furthermore, it is unclear how the inner side of the flange section bare wave ring of the flange portion is first turned outwardly and then connected to the connection portion because the flange section bare wave ring of the flange portion (55, Figs. 8 and 10) or the inner side of the flange section bare wave ring of the flange portion is always/already connected the connected portion (53, Figs. 8 and 10) as part of the stent based on the disclosure (Figs. 10 and 8).  This also supported in lines 4-8 of claim 1.  Also, the inner side of the flange section bare wave ring of the flange portion turns outwardly upon delivery of the stent (Figs. 12-14).  Therefore, it is unclear how the inner side of the flange section bare wave ring of the flange portion is first turned outwardly and then connected to the connection portion.  The examiner interprets “Wherein an inner side of the flange section bare wave ring of the flange portion is first turned outwardly and then connected to the connection portion, and an outward turning angle ranges from greater than 900 to less than or equal to 1800” to be “wherein an inner side of the flange section bare wave ring of the flange portion capable of turning outwardly with an outward turning angle ranges from greater than 900 to less than or equal to 1800” for the purpose of examination.  
b) Claim 9 recites the limitation "developing structure" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear what an “developing structure” is based on the disclosure.  Claim 8 recites “an imaging structure.”

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issue above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krolik et al. (US Pub. No.: 2007/0073388).
Regarding claims  1, 7, and 10, Krolik discloses an endoluminal stent (340, Figs. 27A-27F, or 440, Figs. 29;  Paras. [0160], [0186], [0172], [0242], and [0243]), with the endoluminal stent being delivered to a site at which the endoluminal stent is to be implanted by means of a delivery device comprising a sheath for receiving the endoluminal stent (Paras. [0172], [0160], and [0003]), wherein the endoluminal stent comprises a hollow tube body portion (the hollow tube body portion as indicated in figure below; alternatively, 444, Fig. 29), a connection portion (the connection portion as indicated in the figure below; alternatively, 443, Fig. 29) and a flange portion (the flange portion as indicated in the figure below, alternatively, 445, Fig. 29); the tube body portion is connected to one end of the connection portion (see Figure below or Fig. 29), the flange portion has a connection end (the connection end that connects to an end of connection portion, see Figure below or Fig. 29) and a suspended end (free end of the flange portion, see Figure below or Fig. 29) opposite one another, with the connection end being connected to the other end of the connection portion in a turning connection (the connection that connects the connection end of the flange portion and the and an end of the connection portion, see Figure below; alternatively, the connection that connects connection end of 441 and an end of 443, Fig. 29), and the suspended end (free end of flange portion, see Figure below; alternatively, 442, Fig. 29) being suspended; wherein the flange portion comprises a flange section bare wave ring made of an elastic material (Fig. 27 and Para. [0159] and [0195]); the suspended end is located at a distal side of the connection end when the endoluminal stent is in a natural state (the side of the free end of the tubular body portion is considered as the distal side; Paras. [0186], [0160], and Figs. 27A or 29, the suspended end is located at a distal side at a distal side of the connection end when the endoluminal stent is in a natural state when the first portion 341 or 441 beyond 90 degrees); the suspended end is located at a proximal side of the connection end when the endoluminal stent is received in the sheath (Fig. 27A); and after the flange portion is released from the sheath, the flange portion automatically turns over, and the suspended end moves from the proximal side of the connection end to the distal side of the connection end (Paras. [0186], [0160], and Figs. 27A or 29, the suspended end is located at a distal side at a distal side of the connection end when the endoluminal stent is in a natural state when the first portion 341 or 441 beyond 90 degrees); wherein an inner side of the flange section bare wave ring of the flange portion capable of turning outwardly with an outward turning angle ranges from greater than 900 to less than or equal to 1800 (an inner side of the flange section bare wave ring of the flange portion is fully capable of turning outwardly with an outward turning angle ranges from greater than 900 to less than or equal to 1800 depends on the shape of the bifurcation because it can turn outward of more than 90 degrees.  For example, in an bifurcation which limits the flare to bend further than 120 degrees, then an inner side of the flange section bare wave ring of the flange portion would bend over 90 degrees but not over 120 degrees) and wherein when the endoluminal stent is in the natural state, the length of the flange portion is less than or equal to the vertical distance from the suspended end of the flange portion to the outer surface of the tube body portion (see Figure below or Fig. 29, when the endoluminal stent is in the natural state, the length of the flange portion is less than or equal to the vertical distance from the suspended end of the flange portion to the outer surface of the tube body portion);  and a delivery device (delivery catheter with sheath Paras. [0172], [0160], and [0003]), and the endoluminal stent of claim 1, wherein the delivery device comprises a sheath (sheath, Paras. [0172], [0160], and [0003]) being formed with a receiving cavity for receiving the endoluminal stent.

    PNG
    media_image1.png
    572
    621
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krolik et al. (US Pub. No.: 2007/0073388) as applied to claim 1 above, and further in view of Hingston et al. (US Pub. No.: 2017/0049590).
Regarding claim 2 and 4, Krolik discloses all the limitations of claim 1 as taught above and further disclose that the stent includes a membrane covering one or more portions of the stent, e.g. the flange portion comprises a flange section membrane being arranged on the flange section bare wave ring (Paras. [0163]-[0165], [0242], [0243] and Fig. 25); wherein the flange section bare wave ring comprises a crest away from the connection portion, the flange section membrane comprises a first end and a second end, with the first end being connected to the connection section membrane, and the second end being opposite to the first end (Paras. [0163]-[0165], [0242], [0243] and Fig. 25).  However, Krolik does not specifically that the tube body portion comprises a tube body section membrane, the connection portion comprises a connection section membrane, with the connection section membrane being connected to the tube body section membrane, the flange section membrane being connected to the connection section membrane, and the flange section bare wave ring is connected to the connection section membrane in a turning connection by means of the flange section membrane; and an interval is formed between the second end and the crest.
Hingston teaches, in the same field of endeavor (endoluminal stent), that the entire stent is covered with a membrane (Fig. 1 and Para. [0067]), such that a tube body portion comprises a tube body section membrane, a connection portion comprises a connection section membrane, with the connection section membrane being connected to the tube body section membrane, a flange portion further comprises a flange section membrane, with the flange section membrane being arranged on the flange section bare wave ring and the flange section membrane being connected to the connection section membrane, and a flange section bare wave ring is connected to the connection section membrane in a turning connection by means of the flange section membrane; and an interval is formed between a second end of the flange section membrane and the crest of a flange section bare wave ring (Fig. 1 and Para. [0067]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the endoluminal stent of Krolik to include a membrane covering the entire stent as taught by Hingston such that a tube body portion comprises a tube body section membrane, a connection portion comprises a connection section membrane, with the connection section membrane being connected to the tube body section membrane, a flange portion further comprises a flange section membrane, with the flange section membrane being arranged on the flange section bare wave ring and the flange section membrane being connected to the connection section membrane, and a flange section bare wave ring is connected to the connection section membrane in a turning connection by means of the flange section membrane; and an interval is formed between a second end of the flange section membrane and the crest of a flange section bare wave ring in order to obtain the advantage of preventing the guidewire or other instruments from catching or tangling in any of the struts, wires, cell, or other structures of the stent (Krolik, Para. [0165]).
Regarding claim 3, Krolik discloses that the connection portion further comprises a connection section bare wave ring, the connection section bare wave ring being made of an elastic material (Fig. 27A and Para. [0159]); and the flange section bare wave ring is connected to the connection section bare wave ring in a turning connection (Fig. 27A and Para. [0159]).  Furthermore, in the modified stent, the connection section membrane is arranged on the connection section bare wave ring because the membrane covers the entire stent (Hingston, Fig. 1 and Para. [0067]).
Regarding claim 5, Krolik in view of Hingston discloses substantially all limitations of the claim as taught above but fails to specifically disclose that the range of interval between the second end and the crest is 0.5mm≤D≤3mm.  However, it would have been obvious to one of ordinary skill in the art to modify the interval between the second end and the crest to be in a range of 0.5mm≤D≤3mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering or workable range involves routine skill in the art. See MPEP 2144.05
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krolik et al. (US Pub. No.: 2007/0073388).
Regarding claim 6, Krolik discloses all the limitation of claim 1 as taught above but fails to disclose that when the endoluminal stent is in the natural state, and an angle between the flange portion and an axial direction of an outer surface of the tube body portion is greater than 0 and less than or equal to 800.  However, Krolik discloses that the flange portion can be flared to beyond 90 degrees (which is 0 degree between the flange portion and an axial direction of an outer surface of the tube body portion) to accommodate a greater angle than the shape of the corresponding ostium.
Krolik recognize that the flared angle of the flange portion is a result-effective variable since varying it affect how the flange portion accommodate the different shape of the corresponding ostium.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the angle at which the flange portion to be flared to be equal or greater than 110 degrees to less than 180 degrees which corresponds to greater than 0 and less than or equal to 800 between the flange portion and an axial direction of an outer surface of the tube body portion in order to accommodate the shape of a target ostium.  See MPEP 2144.05
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krolik et al. (US Pub. No.: 2007/0073388) as applied to claim 1 above, and further in view of Landau et al. (US Pub. No.: 2002/0058986).
Regarding claims 8 and 9, Krolik discloses all the limitations of claim 1 as taught above and further disclose that the endoluminal stent further comprises an imaging structure (radiopaque marker, Para. [0167]).  However, Krolik does not disclose that the imaging structure being arranged on a wave rod of the flange section bare wave ring, and the imaging structure extending along a longitudinal direction of the wave rod of the flange section bare wave ring; wherein the extending length of the developing/imaging structure is at least 1/3 of the length of the wave rod of the flange section bare wave ring.
Landau teaches, in the same field endeavor (endoluminal stent), an imaging structure (e.g. the radiopaque marker 15 on the front of Figs. 2 and 3 and Para. [0161]) being arranged on a wave rod of a section bare wave ring, and the imaging structure extending along a longitudinal direction of the wave rod of the section bare wave ring (Fig. 2); wherein the extending length of the developing/imaging structure is at least 1/3 of the length of the wave rod of the section bare wave ring (Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the flange section of the stent of Krolik to include imaging structure being arranged on a wave rod of the section bare wave ring, and the imaging structure extending along a longitudinal direction of the wave rod of the section bare wave ring; wherein the extending length of the developing/imaging structure is at least 1/3 of the length of the wave rod of the section bare wave ring as taught by Landau in order to identify the position of a particular portion of the prosthesis, e.g. the wave rod of the flange section bare wave ring (Landau, Para. [0161] and Krolik, Para. [0167]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020091434 A1	Chambers, Jeffrey W. discloses a stent comprising a radially extendable flange portion.
US 20040167598 A1	Margolis, James R. discloses a stent comprising a radially extendable flange portion.
US 20090005853 A1	Osman; Karim discloses a stent having elongate radiopaque markers disclosed on wave rods of a wave ring of the stent.
US 8221482 B2	Cottone; Robert J. et al. discloses a stent comprising a radially extendable flange portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771